Citation Nr: 1242633	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for disability manifested by numbness in the upper extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to January 2006. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  

When this case was previously before the Board in July 2010, it was remanded for the RO to schedule the Veteran for an RO hearing.  The RO has complied with the remand directives.  

The Veteran was scheduled for a hearing before the RO in May 2011.  However, he did not appear for the hearing and has not requested that the hearing be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for disability manifested by numbness in the upper extremities is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's thoracic strain originated during active service.





CONCLUSION OF LAW

The criteria for a grant of service connection for a back disability, diagnosed as thoracic strain, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The record reflects that the Veteran has been provided all required notice.  In addition, as explained below, the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for back disability.  Therefore, no further development is required before the Board decides this claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.



Factual Background and Analysis

The Veteran's service treatment records show complaints of chronic neck and upper back pain in June 2005.  Records from November and December 2005 show neck and upper back pain with weakness and numbness in the left arm.  In December 2005, a treatment record shows "resolved upper extremity symptoms."  

The Veteran underwent a VA examination in June 2006.  The examiner conducted a physical examination of the Veteran.  Based upon the Veteran's complaints and the examination findings, the examiner diagnosed thoracic stain.  The examiner opined that it is as least as likely as not that the Veteran's thoracic strain is due to service.  This opinion is consistent with the service treatment records.  There is no contrary medical opinion of record.  Therefore, the Board concludes that the preponderance of the evidence supports the claim.


ORDER

Service connection for a back disability is granted.


REMAND

The Veteran was scheduled for a VA neurological examination in September 2008.  He failed to appear for that examination.  The record shows that notice of the examination was sent to the Veteran at a Pennsylvania address and was returned as undeliverable.  Subsequent records show the Veteran with an address in Minnesota.  

At the June 2006 VA examination, the Veteran reported intermittent left arm numbness, which he associates with his back and neck pain.  The examiner found no weakness and noted a normal neurologic examination.  The examiner opined that his left arm numbness was not caused by his military service as there were no objective clinical findings at the examination indicating numbness in the left arm.  

At the December 2007 examination, the examiner noted that the Veteran reported diminished sensation in the upper left extremity.  No diagnosis was made at that time.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The record contains competent evidence of in-service and post-service complaints of numbness in the left upper extremity, therefore, an examination is necessary to determine if the Veteran has a diagnosis of a disorder that is due to his period of service.  As the record shows that the Veteran was not properly notified of the September 2008 VA examination, efforts must be made to properly notify the Veteran of an examination.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any disorders manifested by numbness in the upper extremities that have been present during the period of the claim.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  

Based upon the record review and the examination results, the examiner should identify any disorders manifested by numbness in the upper extremities that have been present during the period of the claim.  In addition, with respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by service-connected disability.  The rationale for each opinion expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


